J-A14031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                             Appellee

                       v.

ADAM RUSSELL LANE,

                             Appellant                  No. 1232 MDA 2015


             Appeal from the Judgment of Sentence June 18, 2015
              in the Court of Common Pleas of Wyoming County
              Criminal Division at No.: CP-66-CR-0000436-2014


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                           FILED SEPTEMBER 29, 2016

        Appellant, Adam Russell Lane, appeals from the judgment of sentence

imposed pursuant to his open guilty plea to statutory sexual assault,

unlawful contact with a minor, and corruption of minors.1 We affirm.

        We take the following facts from the trial court’s September 15, 2015

opinion and our independent review of the record. On April 4, 2014, in a

case preceding this one, Appellant pleaded guilty to corruption of minors for

his conduct of engaging in sexual intercourse with a minor under the age of

sixteen between September 1, 2012, and April 3, 2013. On June 17, 2014,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   18 Pa.C.S.A.         §§    3122.1(a)(1),    6318(a)(1),   and   6301(a)(1)(ii),
respectively.
J-A14031-16


Appellant was sentenced to a term of not less than six nor more than

twenty-three-and-one-half months’ incarceration.

        On February 4, 2015, the Commonwealth filed a criminal information

against Appellant in the present case.      The information charged Appellant

with multiple counts of involuntary deviate sexual intercourse and related

charges for his conduct of engaging in sexual intercourse with a second

minor under the age of sixteen between September 1, 2013, and April 30,

2014.

        On February 6, 2015, Appellant pleaded guilty in the instant case to

the charges of statutory sexual assault, unlawful contact with a minor, and

corruption of minors.    Prior to sentencing, Appellant was assessed by the

Sexual Offender’s Assessment Board, which concluded that he did not meet

the criteria for a sexually violent predator.    On June 10, 2015, with the

benefit of a pre-sentence investigation report (PSI), the court sentenced

Appellant to consecutive terms of incarceration of not less than sixteen nor

more than forty-eight months for statutory sexual assault, not less than

eighteen nor more than forty-eight months for unlawful contact with a

minor, and not less than fourteen nor more than thirty-six months for

corruption of minors, resulting in an aggregate term of not less than forty-

eight nor more than 132 months’ incarceration. On June 18, 2015, the court

entered an amended order to alter the language pertaining to his sexual

offender registration requirements.    Appellant filed a timely post-sentence


                                      -2-
J-A14031-16


motion on June 22, 2015, which the trial court denied the same day.

Appellant timely appealed.2

       Appellant raises five issues for this Court’s review:

       I.     Did the sentencing court improperly treat Appellant as a
              recidivist when the court enhanced Appellant’s sentence
              based on his prior conviction because the conduct giving
              rise to the current case occurred before Appellant’s
              sentencing in the prior case?

       II.    Is Appellant serving an illegal and unconstitutional
              sentence because the sentencing court imposed another
              punishment for a prior offense the court had already
              sentenced Appellant for?

       III.   Were Appellant’s three sentences all aggravated sentences
              because the minimums fell at the start of the aggravated
              guidelines?

       IV.    Did the sentencing court abuse its discretion and enter a
              clearly unreasonable sentence when the court imposed
              three consecutive sentences at the cusp of the standard
              and aggravated ranges without placing any valid reasons
              on the record except that “any lesser of a sentence would
              depreciate the nature of [Appellant’s] actions[?”]

       V.     Does the substantial question requirement under Rule
              2119(f) violate Appellant’s right under the Pennsylvania
              Constitution to review of a court of record’s decision by an
              appellate court?

(Appellant’s Brief, at 3).

       We will address Appellant’s first and fourth issues first because they

both challenge the discretionary aspects of his sentence, which “must be
____________________________________________


2
 On August 5, 2015, Appellant filed a timely statement of errors complained
of on appeal pursuant to the trial court’s order. See Pa.R.A.P. 1925(b). The
court filed an opinion on September 15, 2015. See Pa.R.A.P. 1925(a).



                                           -3-
J-A14031-16


considered a petition for permission to appeal.” Commonwealth v. Best,

120 A.3d 329, 348 (Pa. Super. 2015) (citation omitted). To preserve claims

relating to the discretionary aspects of a sentence properly, an appellant

must first raise them with the trial court. See Commonwealth v. Foster,

960 A.2d 160, 163 (Pa. Super. 2008), affirmed, 17 A.3d 332 (Pa. 2011).3

       Further,

       [t]he Rules of Appellate Procedure mandate that, to obtain
       review of the discretionary aspects of a sentence, the appellant
       must include in his brief a Concise Statement of Reasons Relied
       Upon for Allowance of Appeal. See Pa.R.A.P. 2119(f). This
       statement must raise a substantial question as to whether the
       trial judge, in imposing sentence, violated a specific provision of
       the Sentencing Code or contravened a fundamental norm of the
       sentencing process.

Best, supra at 348 (case citations and quotation marks omitted).

       In the instant case, Appellant included a Rule 2119(f) statement in his

brief, in which he maintains that the trial court “improperly relied on [his]

2014 conviction to enhance the length of his sentence” and “failed to place

any valid reasons on the record in support of [his] sentence,” which violated

____________________________________________


3
  Here, in his post-sentence motion, Appellant raised his first issue, that the
court improperly relied on his 2014 conviction when sentencing him in the
present case. (See Motion for Reconsideration and Extraordinary Relief,
6/22/15, at 2-3). However, he failed to raise his fourth claim, that the court
abused its discretion by failing to place adequate reasons on the record in
support of his sentence. (See id.). Therefore, we deem Appellant’s fourth
claim waived for his failure to raise it with the trial court. See Foster,
supra at 163; see also Pa.R.A.P. 302(a) (“Issues not raised in the lower
court are waived and cannot be raised for the first time on appeal.”).
Moreover, for the reasons discussed below, it would not merit relief.



                                           -4-
J-A14031-16


“our fundamental sentencing norms.” (Appellant’s Brief, at 11-12). These

claims raise a substantial question. See Commonwealth v. Coulverson,

34 A.3d 135, 143 (Pa. Super. 2011) (finding claim challenging trial court’s

alleged failure to offer specific reasons for appellant’s sentence pursuant to

section 9721(b) raises substantial question); Commonwealth v. P.L.S.,

894 A.2d 120, 127 (Pa. Super. 2006), appeal denied, 906 A.2d 542 (Pa.

2006) (“A substantial question exists where the appellant presents a

plausible argument that the sentence violates a provision of the Sentencing

Code or is contrary to the fundamental norms underlying our sentencing

scheme.”) (citation omitted).    Therefore, we will address the merits of

Appellant’s claims.

      Our standard of review of a sentencing challenge is well-settled:

                   Sentencing is a matter vested in the sound
            discretion of the sentencing judge, and a sentence
            will not be disturbed on appeal absent a manifest
            abuse of discretion. In this context, an abuse of
            discretion is not shown merely by an error in
            judgment. Rather, the appellant must establish, by
            reference to the record, that the sentencing court
            ignored or misapplied the law, exercised its
            judgment for reasons of partiality, prejudice, bias or
            ill will, or arrived at a manifestly unreasonable
            decision.

Commonwealth v. Johnson, 125 A.3d 822, 826 (Pa. Super. 2015)

(citation omitted).

            When imposing a sentence, the sentencing court must
      consider the factors set out in 42 [Pa.C.S.A.] § 9721(b), that is,
      the protection of the public, gravity of offense in relation to
      impact on victim and community, and rehabilitative needs of the

                                    -5-
J-A14031-16


      defendant.    And, of course, the court must consider the
      sentencing guidelines.

Commonwealth v. Caldwell, 117 A.3d 763, 769 (Pa. Super. 2015), appeal

denied, 126 A.3d 1282 (Pa. 2015) (citation and quotation marks omitted).

“Where, as here, the trial court has the benefit of a pre-sentence report, we

presume that the court was aware of relevant information regarding the

defendant’s character and weighed those considerations along with any

mitigating factors.” Johnson, supra at 827 (citation omitted).

      In Appellant’s first issue, he argues that the trial court improperly

treated him as a recidivist by considering his 2014 conviction for purposes of

sentencing. (See Appellant’s Brief, at 13-16). Specifically, he argues that,

because he was not sentenced in that case at the time he committed illegal

acts that form the basis of the current legal action, and the 2014 conviction

was not included in his prior record score, the court abused its discretion in

considering it. (See id.). Appellant’s issue does not merit relief.

      Initially, Appellant properly asserts that, pursuant to section 303.5(c)

of the Pennsylvania Sentencing Guidelines, un-sentenced convictions, “[i]f

no sentence has yet to be imposed on an offense, the offense shall not be

counted in the calculation of the Prior Record Score.” (Appellant’s Brief, at

13 (citing 204 Pa. Code. § 303.5(c))). In fact, he concedes that his 2014

conviction was not included in his prior record score.       (See id. at 15).

However, we disagree with Appellant’s subsequent argument that, because




                                     -6-
J-A14031-16


the prior conviction was not included in his prior record score, the trial court

abused its discretion in considering it. (See id. at 13, 15).

       Pursuant    to   section     303.5(d)    of     the     Pennsylvania    Sentencing

Guidelines, Adequacy of Prior Record Score, expressly states, “[t]he court

may consider at sentencing prior convictions . . . not counted in the

calculation of the Prior Record Score, in addition to other factors deemed

appropriate by the court.” 204 Pa. Code 303.5(d). In fact, it is well-settled

that   “prior   convictions,   of    whatever        nature,    with   law    enforcement

authorities, are unquestionably among the circumstances to be scrutinized in

determining the appropriate sentence.”               Commonwealth v. Kraft, 737
A.2d 755, 757 (Pa. Super. 1999), appeal denied, 747 A.2d 366 (Pa. 1999)

(citation omitted).     Furthermore, consideration of earlier convictions not

included in a prior record score “is not only permissible, justice demands it.”

Id.

       Here, Appellant pleaded guilty to corruption of minors in the first case

on April 4, 2014. (See Appellant’s Brief, at 5). The conduct complained of

in the current case occurred “on separate and distinct dates” between

September 1, 2013 through April 30, 2014. (N.T. Guilty Plea, 2/06/15, at

13). Therefore, we conclude that the trial court did not abuse its discretion

in considering Appellant’s prior conviction for corruption of minors when

imposing sentence in this case.         See 204 Pa. Code 303.5(d); Johnson,




                                         -7-
J-A14031-16


supra at 826; Kraft, supra at 757. Appellant’s first issue does not merit

relief.

          Moreover, while we are cognizant of the “recidivist philosophy” on

which Appellant relies, (Appellant’s Brief, at 13, 15-16), it generally has

been applied to cases involving whether a former conviction should be

considered a prior conviction for purposes of a recidivist statute. It does not

stand for the proposition Appellant advances, that because he was not

sentenced on his first crime at the time he committed the illegal acts in the

case herein, the court abused its discretion in considering the prior

conviction. (See id. at 3, 15). For example, as stated by the Pennsylvania

Supreme Court:

          the general purpose of graduated sentencing laws “is to punish
          more severely offenders who have persevered in criminal activity
          despite the theoretically beneficial effects of penal discipline.”
          [Commonwealth v.] Shiffler, [] 879 A.2d [185,] 195 [(Pa.
          2005)] (quoting Commonwealth v. Dickerson, [] 621 A.2d
990, 992 ([Pa.] 1993)) (emphasis omitted). Stated another
          way, the purpose of such laws is to enhance punishment “when
          the defendant has exhibited an unwillingness to reform his
          miscreant ways and to conform his life according to the law.”
          [Id.]. Accordingly, [f]ollowing the recidivist logic, each strike
          that serves as a predicate offense must be followed by
          sentencing and, by necessary implication, an opportunity for
          reform, before the offender commits the next strike. However,
          “[t]he recidivist philosophy, while a valid policy, is not the only
          valid sentencing policy, nor is it a constitutional principle or
          mandate,” and the legislature is free to enact a statute “which
          clearly expresses a different application.” [Id.] at 196.

Commonwealth v. Jarowecki, 985 A.2d 955, 961 (Pa. 2009) (footnote,

and some quotation marks and case citations omitted).


                                         -8-
J-A14031-16


      In the case sub judice, the trial court did not sentence Appellant on a

second “strike” pursuant to a “graduated sentencing law.” Id. Instead, the

the trial court considered the prior crime as a factor it “scrutinized in

determining the appropriate sentence.” Kraft, supra at 757.

      Indeed, the cases on which Appellant relies for his recidivist policy

argument all considered the philosophy in relation to a “graduated

sentencing law.” (Appellant’s Brief, at 13-15). For example, Appellant relies

on Dickerson, supra, for the theory that “one must have the opportunity

for rehabilitation before being punished more severely for committing a

second crime.”      (Id. at 13).   However, in Dickerson, the High Court

examined the language of the recidivist statute, 18 Pa.C.S.A. § 9714, which

imposes a five-year mandatory minimum sentence where “the previous

conviction occurred within seven years of the date of the commission of the

instant offense.”   Dickerson, supra at 992.     In considering when a prior

conviction could be considered for purposes of section 9714, our Supreme

Court held “that a prior record score under the sentencing guidelines cannot

include a prior offense which has not resulted in a conviction before the later

offense was committed.” Id. at 993.

      Here, Appellant’s prior conviction was not included in his prior record

score.   In light of the well-settled principle that consideration of earlier

convictions not included in a prior record score “is not only permissible,

justice demands it[,]” Kraft, supra at 757, we decline to read the holding of


                                     -9-
J-A14031-16


Dickerson as standing for the proposition that a court shall not consider a

prior conviction if a defendant has not been sentenced on it at the time of

his commission of a second crime.

      Likewise, we are not legally persuaded by the cases Appellant relies on

for his argument that the court stacked his prior conviction on to his current

ones for the purpose of sentencing. (See Appellant’s Brief, at 14-15). For

example, in Commonwealth v. Goggins, 748 A.2d 721 (Pa. Super. 2000),

appeal denied, 759 A.2d 920 (Pa. 2000), this Court found that the trial court

abused its discretion in sentencing the defendant above the mandatory

minimum where “the legislature already factored that consideration into the

mandatory minimum three-year sentence pursuant to 18 Pa.C.S.[A.] §

7508(a)(3)(i).” Goggins, supra at 732. Goggins is inapposite to the case

before us, because here, Appellant was not sentenced above a statutorily

prescribed mandatory minimum on the basis of his prior conviction. For all

of these reasons, Appellant’s first issue lacks merit.

      In his fourth issue, Appellant argues that the trial court abused its

discretion by imposing an unreasonable sentence where it “had no valid

reasons for imposing three consecutive sentences at the cusp of the

standard and aggravated guidelines.”          (Appellant’s Brief, at 25).   As

previously noted, this issue is waived for Appellant’s failure to present it to

the trial court. (See supra at 4 n.3). However, it also would lack merit,

even if properly preserved in the trial court.


                                     - 10 -
J-A14031-16


      It is well-settled that:

      When imposing a sentence, the sentencing court must consider
      the factors set out in 42 Pa.C.S.[A.] § 9721(b), that is, the
      protection of the public, gravity of offense in relation to impact
      on victim and community, and rehabilitative needs of the
      defendant. . . . [A]nd, of course, the court must consider the
      sentencing guidelines.

Coulverson, supra at 144 (citation omitted). “[I]f the sentencing court,

after considering the appropriate section 9721 sentencing factors, states

valid reasons for its sentence, which are supported by the record, this Court

must affirm the decision . . . .” Commonwealth v. Marts, 889 A.2d 608,

616 (Pa. Super. 2005) (citation omitted). “[W]hen sentencing an appellant,

the trial court is permitted to consider the seriousness of the offense and its

impact on the community.”        Id. at 615 (citation and internal quotation

marks omitted).

      Here, we first observe that the trial court considered “an extensive

[PSI.]” (Trial Court Opinion, 9/15/15, at 4). Therefore, “we presume that

the court was aware of relevant information regarding [Appellant’s]

character and weighed those considerations along with any mitigating

factors.” Johnson, supra at 827 (citation omitted). Additionally, pursuant

to section 9741(b), the trial court set forth its reasons for imposing its

sentence on Appellant, including “the serious nature of the offense, the

offense occurred while [Appellant] was pending sentencing for a similar

offense[,] . . . the sentence is within the standard range guidelines[,] and




                                    - 11 -
J-A14031-16


any lesser of a sentence would depreciate [Appellant’s] conduct.”           (N.T.

Sentencing, 6/10/15, at 10; see also id. at 11-13).

      Hence, based on our review of the entire record in this matter, which

reveals a pattern of Appellant’s engaging in illegal sexual contact with

minors under sixteen years of age, we conclude that the trial court did not

abuse its discretion in imposing Appellant’s sentence where it “state[d] valid

reasons for its sentence, which are supported by the record[.]”        Marts,

supra at 616; see also Johnson, supra at 827.               Appellant’s fourth

challenge would not merit relief.

      We now turn to Appellant’s second, third, and fifth claims.

      In Appellant’s second claim, he maintains that the court erred as a

matter of law when it violated his protection against double jeopardy by

“impos[ing] another punishment for a prior offense for which [it] had already

sentenced [him].”    (Appellant’s Brief, at 16).   Appellant’s issue does not

merit relief.

            The proscription against twice placing an individual in
      jeopardy of life or limb is found in both the Fifth Amendment to
      the United States Constitution, as well as in Article 1, Section 10
      of the Pennsylvania Constitution.      Yet, as the Pennsylvania
      Supreme Court has held, Pennsylvania’s Double Jeopardy Clause
      involves the same meaning, purpose, and end [as the Double
      Jeopardy Clause in the United States Constitution], thus,
      [Pennsylvania’s clause] has generally been construed as
      coextensive with its federal counterpart.

             The Double Jeopardy Clause embodies three protections:
      [i]t protects against a second prosecution for the same offense
      after acquittal. It protects against a second prosecution for the


                                    - 12 -
J-A14031-16


      same offense after conviction. And it protects against multiple
      punishments for the same offense.

Commonwealth v. Hallman, 67 A.3d 1256, 1260 (Pa. Super. 2013),

appeal denied, 84 A.3d 1062 (Pa. 2014) (citations, quotation marks, and

footnote omitted).    A question regarding whether an individual’s right

against double jeopardy has been violated is a question of law; therefore,

our standard of review is de novo and our scope of review is plenary. See

id.

      Here, Appellant refers to a discrete statement made by the trial court

in its September 15, 2015 opinion about “the totality of [Appellant’s]

sexually related offenses[,]” as evidence that the trial court sentenced him

twice for his prior offense. (Appellant’s Brief, at 17). However, he fails to

identify on the record where a double sentence was, in fact, imposed. (See

id.). In fact, Appellant’s argument that the court violated his right against

double jeopardy is belied by the record.     At sentencing, the court merely

considered Appellant’s prior conviction as one of the factors for its decision,

and then expressly sentenced him on only the three crimes to which he

pleaded guilty. (See N.T. Sentencing, 6/10/15, at 9-13). Therefore, after

our de novo review, we conclude that the trial court did not impose an illegal




                                    - 13 -
J-A14031-16


sentence by violating Appellant’s rights against double jeopardy.                 See

Hallman, supra at 1260. Appellant’s second issue does not merit relief.4

       In his third claim, Appellant asks this Court to determine as a matter

of law that the trial court sentenced him to “aggravated sentences because

the minimums fell at the start of the aggravated guidelines[.]” (Appellant’s

Brief, at 18).5 Appellant’s issue lacks merit.

       Appellant concedes that, where a “court explicitly states its intention to

impose a standard sentence, then a sentence at the cusp of the standard

and aggravated ranges is a standard guideline sentence.” (Appellant’s Brief,

at 18) (citing Commonwealth v. Lopez, 627 A.2d 1229, 1231 (Pa. Super.

1993),     implied     overruling     on       different   grounds   recognized   by,

Commonwealth v. Rosario-Hernandez, 666 A.2d 292 (Pa. Super. 1995)

(“Unless the trial court states to the contrary, this [C]ourt will presume
____________________________________________


4
  Appellant also takes issue with the fact that the trial court stated that he
engaged in illegal sexual contact with a minor for one-and-one-half years
when the behavior in this case only occurred for an alleged eight months,
and the contact in the first case occurred for approximately seven months.
(See Appellant’s Brief, at 17). However, we read the court’s comment, not
as evidence of its improper attempt to punish him twice for the first crime,
but as a general observation about Appellant’s character that included
continued inappropriate behavior.
5
  Appellant also claims that the court erred in failing to put sufficient reasons
for his “aggravated” sentences on the record. (See Appellant’s Brief, at 18).
However, he failed to raise this issue in his statement of questions involved;
nor is it fairly suggested thereby. See Pa.R.A.P. 2116(a); (see also
Appellant’s Brief, at 3). Moreover, because we conclude that the trial court
imposed standard range sentences, this issue is moot.




                                           - 14 -
J-A14031-16


that a sentence at the bound of the standard and aggravated ranges falls in

the aggravated range.”)) (citation omitted) (emphasis added).         Here, the

trial court expressly stated its intention to impose standard range sentences

on Appellant. (See N.T. Sentencing, 6/10/15, at 10-13). Therefore, we will

not presume that the trial court intended Appellant’s sentence to be in the

agggravated range. See Lopez, supra at 1231.

      Moreover, Appellant invites us to overturn Lopez “to find as a

concrete rule that a sentence at the cusp of the guidelines between standard

and aggravated ranges is always an aggravated sentence.”          (Appellant’s

Brief, at 20). This we cannot do. First, we remind Appellant that we grant

great deference to the sentence imposed by the trial court, and will only

vacate it if the court has committed an error of law or abuse of discretion.

See Johnson, supra at 826.         Also, “[t]his Court is bound by existing

precedent under the doctrine of stare decisis and continues to follow

controlling precedent as long as the decision has not been overturned by our

Supreme Court.” Commonwealth v. Reed, 107 A.3d 137, 143 (Pa. Super.

2014) (citation and footnote omitted).       Therefore, we decline Appellant’s

invitation to overrule Lopez. Appellant’s fourth issue lacks merit.

      Finally, in his fifth issue, Appellant challenges the requirements of 42

Pa.C.S.A. § 9781 and Pennsylvania Rule of Appellate Procedure 2119(f) on

the basis that they violate section nine of the Pennsylvania Constitution

because “they limit an appellant’s right to a direct appeal of his sentence.”


                                    - 15 -
J-A14031-16


(Appellant’s Brief, at 26; see id. at 26-28).    Appellant’s issue lacks merit

where this Court already addressed a nearly identical argument and held

that section 9781(b) is constitutional.

      We observe first that:

             The Pennsylvania Supreme Court has consistently held
      that enactments of the General Assembly enjoy a strong
      presumption of constitutionality. All doubts are to be resolved in
      favor of sustaining the constitutionality of the legislation. . . .
      [W]e are obliged to exercise every reasonable attempt to
      vindicate the constitutionality of a statute and uphold its
      provisions. . . . Moreover, one of the most firmly established
      principles of our law is that the challenging party must prove the
      act clearly, palpably and plainly violates the constitution.

                   The power of judicial review must not be used
            as a means by which the courts might substitute its
            judgment as to public policy for that of the
            legislature.  The role of the judiciary is not to
            question the wisdom of the action of [the] legislative
            body, but only to see that it passes constitutional
            muster.

Commonwealth v. Elia, 83 A.3d 254, 266-67 (Pa. Super. 2013), appeal

denied, 94 A.3d 1007 (Pa. 2014) (citations and quotation marks omitted).

      In holding that section 9781(b) does not violate the Pennsylvania

Constitution, this Court observed:

           The Pennsylvania Constitution guarantees a right of appeal
      from a court of record:

                  There shall be a right of appeal in all cases to a
            court of record from a court not of record; and there
            shall also be a right of appeal from a court of record
            or from an administrative agency to a court of record
            or to an appellate court, the selection of such court
            as to be provided by law; and there shall be such
            other rights of appeal as may be provided by law.

                                     - 16 -
J-A14031-16



     PA. CONST. art. V, § 9.        The Judicial Code provides the
     procedure for exercising this right when the issue on appeal is
     the discretionary aspects of the sentence imposed following
     criminal proceedings:

                 The defendant or the Commonwealth may file
           a petition for allowance of appeal of the discretionary
           aspects of a sentence for a felony or misdemeanor to
           the appellate court that has jurisdiction for such
           appeals. Allowance of appeal may be granted at the
           discretion of the appellate court where it appears
           that there is a substantial question that the sentence
           imposed is not appropriate under this chapter.

     42 Pa.C.S.A. § 9781(b). Focusing on the phrases “allowance of
     appeal” and “granted at the discretion of the appellate court,”
     McFarlin argues that this section, in effect, renders this type of
     appeal discretionary in violation of the constitutional right to
     appeal. We do not agree.

            We recognize that this right has been construed as
     absolute. We are also aware that § 9781(b) has been construed
     as a limitation upon that right. Nonetheless, the existence of an
     absolute right to appeal does not, in and of itself, render all
     limitations governing the exercise of that right unconstitutional.
     It has long been the law that both the legislature and the courts
     have the authority to enact reasonable regulations controlling
     the exercise of the constitutional right of appeal. All regulations
     are, to some extent, limitations. If the limitation imposed by §
     9781(b) is a reasonable control of the exercise of the right to
     appeal, it is constitutionally valid.

           We hold today that § 9781(b) is a reasonable
     regulation of the right to appeal. . . . Only if the trial court
     manifestly abuses its discretion will the sentence be disturbed. .
     . . In effect, § 9781(b) merely requires an accused to indicate
     how the trial court possibly abused its discretion before the
     appellate court will consider the merits of his contentions as to
     the discretionary aspects of his sentence.


                                 *     *      *


                                     - 17 -
J-A14031-16


          . . . We cannot say that the operation of § 9781(b) clearly,
          plainly and palpably violates the constitution, despite the
          phrases “allowance of appeal” and “granted at the discretion of
          the court” which it contains. Therefore, we hold that 42
          Pa.C.S.A. § 9781(b) is a reasonable regulation of the
          exercise of the right to appeal; as such, it does not violate
          Article V, Section 9, of the Pennsylvania Constitution.

Commonwealth v. McFarlin, 587 A.2d 732, 735-36 (Pa. Super. 1991),

affirmed, 607 A.2d 730 (Pa. 1992) (footnotes and case citations omitted;

emphases added).6

          Here, Appellant raises the same constitutional challenge as that raised

by McFarlin. (See Appellant’s Brief, at 26-28). Therefore, for the reasons

stated in McFarlin, we conclude that Appellant’s fifth issue does not merit

relief.

          Judgment of sentence affirmed.

          Judge Ott joins the Memorandum.

          Judge Bowes files a Concurring Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/29/2016
____________________________________________


6
  Pennsylvania Rule of Appellate Procedure 2119(f) regulates the procedure
for appeals of the discretionary aspects of sentence pursuant to 42 Pa.C.S.A.
§ 9781(b). See Pa.R.A.P. 2119(f). Therefore, we conclude that it also is
constitutional for the same reasons enunciated in McFarlin.



                                          - 18 -